DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claim languages filed on 8/10/22 has been fully considered and made of record.  Claims 12-17, 20-22 are pending of record in that claims 20-21 are withdrawn from consideration. 

Specification
The title of the invention is objected to because it is too long.   The following title is suggested: --" METHOD OF MANUFACTURING LAMINATED STEEL PLATE” --.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claims directed to a making of a laminated steel plate (see preamble line 1) and the body of claims recites “ with a punch portion of a press forming device,”(see claim 12, about  line 4),  therefore, it is suggested to update the preamble as follows
--" A method of manufacturing a laminated steel plate operatively associated with a press forming device”--.
The phrase:  “a punch portion of a press forming device”(claim 12, line 4) should be changed to : --" a punch portion of the  press forming device”--, to reflect the change as suggested above.
“in the form of the mixture” (claim 12, line 6-7) lacks proper antecedent basis for this.
“are simultaneously applied” (claim 12, line 4) not positive method limitation, the use of:--” simultaneously applying “ 
It is suggested the phrase: ”wherein the oil and the adhesive composition are simultaneously applied to the at least one side of both sides of the strip steel plate in the form of the mixture” rewritten to:--” wherein in the applying the mixture, simultaneously applying the oil and the adhesive composition to the at least one side of both sides of the strip steel plate”--
Claims 13-17 appears to be directed to structure element the adhesive which do not seem to further limit the claimed method since no method limitation set forth in these claims.
The scope of the base claim 12 clearly drawn to the laminated and claim 22 directed to an invention clearly different than one that originally elected which made scope of the claim unclear. 
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the forming of essential element that make the motor prior to the assembling step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Haragugi in view of  (Applicant Admitted prior Art ) or JP2001-321850 hereinafter the ‘850  and further in view of  JPH11512134A hereinafter the’134A.
Haragugi discloses the claimed method of manufacturing a laminated steel plate comprising:
applying a mixture containing an oil and an adhesive composition for a laminated steel plate to one side or both sides of a strip-like steel plate (see abstract under solution lines 1-2); and
punching a steel plate body from the strip-like steel plate with a punch portion of a press forming device (see punching with die 8 as discussed in lines 2-5 under heading solution), and laminating and bonding the steel plate bodies (see lines 4-5 of the abstract under heading solution). Therefore, the above limitations are met by the Haragugi reference.
	Further regarding newly added limitation of: wherein the oil and the adhesive composition are simultaneously applied to the at least one side of both sides of the strip steel plate in the form of the mixture” the 134A teaches the oil and the adhesive composition/mixture (see Example 3, near bottom of  page 7) and the APA discloses wherein ”simultaneously applied to the at least one side of both sides of the strip steel plate”(see discussion in page 1, about bottom para. about lines 29-32).  No inventive effort would have been required to make a combined teaching as noted above.   Therefore, an ordinary skill in the art before the effective filing date of the claimed invention would have had the necessary technological capabilities to have incorporated the simultaneously applied adhesive composition to the at least one side of both sides of the strip steel plate as suggested by the APA onto the Haragugi Reference in order to facilitate the fabrication process by utilizing the known and available process.  
As applied to claims 13-17, regarding to the composition of the adhesive set forth in the above claims. It would have been obvious to a person of ordinary skill in the art at the effective filing of the application invention was made to provide the adhesive in the form set forth in these claims since adhesive composition/mixture materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and dielectric properties.
Limitation of claim 22 is also met similar to that as discussed in base claim 12 above.

Response to Arguments
The amendment to the claims is insufficient to overcome previous prior art and/or 112nd  rejection because:  
Applicant’s arguments with respect to rejected claim(s) have been considered but are moot because the new ground of rejection (see above).
Further, the amendment to the claims still raise new issues of 112 (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MINH N TRINH/               Primary Examiner, Art Unit 3729                                                                                                                                                                                         mt